IN THE SUPREME COURT OF THE STATE OF DELAWARE

MARTINA URIBE and §
CARLOTA URIBE, §
§ No. 596, 2014
Appellants Below- §
Appellants, § Court Below: Superior Court
§ of the State of Delaware in and
v. § for New Castle County
§
MARYLAND AUTOMOBILE §
INSURANCE FUND, § C.A. No. N13A—09-014
§
Appellee Below— §
Appellee. §

Submitted: May 06, 2015
Decided: May 21, 2015

Before STRINE, Chief Justice, HOLLAND, and VAUGHN, Justices.

0 R D E R
On this 21st day of May 2015, it appears to the Court that:

(1 ) Appellants-below/Appellants Martina and Carlota Uribe (the “Appellants”)
appeal from a Superior Court order afﬁrming a Court of Common Pleas order
granting Appellee-below/Appellee Maryland Automobile Insurance Fund’s (“MAIF”)
motion to dismiss for lack of personal jurisdiction.1 The Appellants raise two claims

on appeal. First, they argue that the Superior Court incorrectly interpreted

‘ Unless otherwise indicated, the facts and procedural history are taken directly from the Superior
Court’s order afﬁn‘ning the Court of Common Pleas’ dismissal of the case. Uribe v. Maryland A mo.
Ins. Fund, 2014 WL 4942340, at *1 (Del. Super. Sept. 30, 2014).

l

Delaware’s Long-Arm Statute, 10 Del. C. § 3104. Second, they argue that the
Superior Court erred by applying the incorrect standard for personal jurisdiction
under the Due Process Clause of the Fourteenth Amendment to the United States
Constitution. Because we ﬁnd the Appellants failed to articulate any basis for the
Court of Common Pleas to assert personaljurisdiction over MAIF under Delaware’s
Long-Arm Statute, we afﬁrm. We do not reach the Appellants’ due process claim.

(2) On April 12, 2013, the Appellants, two Delaware residents, were involved
in an automobile accident in Delaware while riding in a vehicle owned and operated
by the Appellants’ sister, Ofelia Contreras. Contreras’s vehicle was registered in
Maryland and insured through MAIF. MAIF is an agency of the State of Maryland
that was created for the purpose of providing vehicle insurance to eligible Maryland
residents who are unable to obtain insurance through a private Maryland insurance
provider.2

(3) In June 2013, the Appellants filed suit against MAIF in the Court of
Common Pleas to recover personal injury protection (“PIP”) beneﬁts under
Delaware’s No-Fault Statute, 21 Del. C. § 21 18,3 for the injuries they suffered in the
car accident. In August 2013, MAIF filed a motion to quash and dismiss the

Complaint on the basis that the Court of Common Pleas lacked personal jurisdiction

3 See Md. Code Ann... lns. § 20-301 (discussing the purpose of MAIF).
3 21021.0 §21|8.

IQ

ﬁnd that the trial court did not err in afﬁrming the Court of Common Pleas’ dismissal

of the action.

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

B THE COURT:

 

irt'

over MAIF under Delaware’s Long-Arm Statute. After hearing oral arguments on the
issue, the Court of Common Pleas granted MAIF’s motion.

(4) In September 2014, the Superior Court afﬁrmed the Court of Common
Pleas’ order granting MAIF’s motion to dismiss. The Superior Court held that “[t]he
Court of Common Pleas correctly found that it lacked personal jurisdiction over
MAIF because [the] Appellants failed to make a prima facie showing that the
provisions of the Long-Arm Statute apply to MAIFF”I This appeal followed.

(5) “The question of in personamjurisdiction involves mixed questions of fact
and law.”5 “We will accept the trial judge’s ﬁndings of fact so long as they are the
product of an orderly and logical deductive process and are sufﬁciently supported by
the record.”6 “We will review questions of law de now.”7

(6) “Delaware courts apply a two-step analysis to determine whether the court
has in personam jurisdiction over a non-resident defendant.”8 “[We] must ﬁrst
consider whether the long-arm statute applies, and then evaluate whether exercise of
jurisdiction would violate the Due Process Clause . . . 3’9 Under Delaware’s Long-

Arm Statute, a court may exercise personal jurisdiction over a nonresident who:

4 Uribc, 2014 WL 4942340 at *3.

5 Hummer v. Sherman, 861 A.2d 1238, 1242 (Del. 2004) (citing Moss v. Prudential—£06m Sec-3,,
Inc, 581 A.2d 1138, 1140 (Del.1990)).

6 1d. (citing Levin v. Bouvier, 287 A.2d 671 , 673 (Del.1972)).

7 1d (citing Moss, 581 A.2d at l 140).

“ Chadwick v. Metro Corp, 2004 WL 1874652, at *3 (Del. 2004).

9 Id.

(1) Transacts any business or performs any character of work or
service in the State;

(2) Contracts to supply services or things in this State;

(3) Causes tortious injury in the State by an act or omission in this
State;

(4) Causes tortious injury in the State or outside of the State by an
act or omission outside the State if the person regularly does or
solicits business, engages in any other persistent course of
conduct in the State or derives substantial revenue from services,
or things used or consumed in the State;

(5) Has an interest in, uses or possesses real property in the State;
or

(6) Contracts to insure or act as surety for, or on, any person,
property, risk, contract, obligation or agreement located, executed
or to be performed within the State at the time the contract is
made, unless the parties otherwise provide in writing.'0

“Delaware’s Long-Arm Statute is a ‘single act’ statute, meaning thatjurisdiction can
be imposed on a non-resident defendant who engages in a single transaction in the
forum state” so long as the cause of action arises out of ajurisdictional act addressed
in the Statute."

(7) The Appellants contend that the Superior Court misinterpreted Delaware’s
Long-Arm statute when it afﬁrmed the Court of Common Pleas’ decision that it could
not exercise personal jurisdiction over MAIF. The Appellants make a number of
arguments with regard to this claim.

(8) First, they contend that the “single act of Appellee’s insured vehicle being

“' 10 Del. C. §3lO4(c).
” State Farm Mm. Auto. Ins. Co. v. Dwm, 794 A.2d 42, 47 (Del. Super. 2002) (citing Transpm‘tes
Aereos de Angola v. erair. Inc, 544 F. Supp. 858 (D. Del. 1982)); _Elld(l”y v. Harmon, 420 A.2d
1175, 1180 (Del. 1980).

involved in an accident in Delaware satisﬁes” the Long-Arm Statute for the purpose
of ﬁnding personal jurisdiction over MAIF. '2 In other words, the Appellants contend
that because the car accident happened to take place in Delaware, the Court of
Common Pleas had personal jurisdiction over MAIF pursuant to 10 Del. C.
§ 3104(c)(3), which provides: A non-resident defendant is subject to personal
jurisdiction in Delaware when that person, “(3) Causes tortious injury in the State by
an act or omission in this State . . . .”'3 In support of this argument, the Appellants
rely on the Superior Court’s decisions in Tri-State Motor Transit Co. v. Intermodal
Transportation, Inc. and State Farm Mut. Auto. Ins. Co. v. Donn.”

(9) In Tit-State Motor Transit Co., a truck owned by Intermodal
Transportation, Inc. and insured by Allied Fidelity Insurance Company (“Allied”) was
involved in a multi-vehicle accident in Delaware.'5 When Allied became insolvent,
insurance coverage was assumed by the Ohio Insurance Guaranty Association
(“OIGA”) pursuant to the Ohio Insurance Guaranty Association Act. '6 A declaratory
action was ﬁled in the Superior Court to determine whether OIGA was legally

‘3 Appellant’s Op. Br. at 6.

'3 10 Del. C. § 3104(c)(3). Although the Appellants do not expressly state in their Opening Brief that
they are relying on this provision, the case law they cite makes clear that they are attempting to
invoke § 3104(c)(3) of Delaware’s Long-Arm Statute.

'4 Tit-State Motor ﬁrms” (‘0. v. Intermodal Tunas-1).. Inc, 1991 WL 1772907 (Del. Super. June 3,
1991); Drum, 794 A.2d at 42.

'5 TIT-SIG“! Motor Transit Co, 1991 WL 1172907, at *l.
'6 Id.

prohibited from making any liability payments on the part of Intermodal.l7 Although
OIGA was not a named party in the lawsuits ﬁled by the plaintiffs, the court
determined that it was responsible for the tortious acts of Allied’s insured,[8 and thus
subject to personal jurisdiction under 10 Del. C. § 3104(c)(3). Speciﬁcally, the
Superior Court stated: “In the present case, the single, direct, speciﬁc contact which
is enough to allowjurisdiction in the Delaware courts is clear; the tort occurred in
Delaware.” '9

(10) Similarly, in Damn, the defendant, a Maryland resident driving in
Delaware, struck the vehicle of the plaintiff, a Delaware resident, while she was
stopped at a red light.20 The defendant’s car was registered under Maryland law and
insured by a Maryland insurance company, State Auto Insurance (“State Auto”).2|
The plaintiffs car was insured pursuant to Delaware law by State Farm Mutual
Automobile Insurance Company (“State Farm”), which paid her PIP beneﬁts for the
injuries she suffered in the collision.22 State Farm thereafter ﬁled suit against the

defendant in the Court of Common Pleas to recover the PIP beneﬁts paid on the

plaintiff’ s behalf.23 When the defendant moved to dismiss the complaint on the basis

'7 Id.

'3 Id. at *6.

'9 iii-Stare Motor Transit Ca, 1991 WL 1 172907, at *l (emphasis added).
3-" Dcmn, 794 A.2d at 44.

3' 1d.

33 1d.

33 1d,

that State Farm could only recover through the defendant’s insurer under a
subrogation claim, State Farm attempted to amend the complaint to include State
Auto.“ Although the Court of Common Pleas found that State Farm was required to
seek a subrogation claim, it concluded that State Farm had failed to show that the
court could exercise personal jurisdiction over State Auto. Thus, the court denied
State Farm’s motion to amend and dismissed the claim.25 State Farm appealed to the
Superior Court.

(11) In reversing the Court of Common Pleas’ decision, the Superior Court,
relying primarily on its decision in Yi'i-State Motor Transit Ca, found that the
defendant had committed a tortious act within Delaware’s borders, and was thus
subject to personal jurisdiction under 10 Del. C. § 3104(c)(3). Speciﬁcally, the court
stated, “[T]he single act which rendered State Auto subject tojurisdiction in Delaware
occurred on March 25, 1998, when State Auto’s insured, [the defendant], while
driving in Delaware, collided with [the plaintiff‘s] vehicle.”26

(12) Tri—State Motor Transit Co. and Damn are readily distinguishable from the
case at bar. Unlike those cases, which sounded in tort, the instant action is an alleged

21 Del. C. § 2118 no-fault matter. The Appellants have not alleged a tort was

3" Dmm, 794 A.2d at 44.
“35 Id.
26 Id. at 48.

committed in this case that would render MAIF subject to personaljurisdiction under
10 Del. C. § 3104(c)(3). Further, despite the Appellants’ contention, neither Dann
nor Tri—State Motor Transit C0. stand for the proposition that an insurer is subject to
personal jurisdiction in any state in which one of its insured is involved in a no-fault
car accident. We find Section 3104(c)(3) of Delaware’s Long-Arm Statute to be
inapplicable.”

(13) The Appellants next argue that the Superior Court erred by failing to
properly consider evidence that favored the exercise of personal jurisdiction over
MAIF under 10 Del. C. § 3104(c)(1), which provides: A non-resident defendant is
subject to personal jurisdiction in Delaware when that person, “(1) Transacts any
business or performs any character of work or service in the State . . . 3’38
Speciﬁcally, they contend that the following constitute transacting business for the
purpose of Section 3]04(c)(1): MAIF’s ﬁling of several insurance-related suits in
Delaware, a ﬁling made by MAIF in the New Castle County Recorder of Deeds

Office, and MAIF‘s “regular transactions with Delaware that result from [MAIF]

providing insurance to motorists in an adjacent state?” We ﬁnd no merit to this

27 This Court has not been asked to address the question that was at issue at Drum and Tri—Star Motor
Transit Co. and therefore we simply address the Appellants’ arguments straightforwardly, by
indicating that whether or not those cases are good law, they do not support a ruling in the
Appellants’ favor.

3" Del. C‘. §3104(c)(l).

3" Appellant’s Op. Br. at 8.

argument.
(14) In LaNuova D & B, S.p.A. v. Bowe Co., Inc, we addressed the scope of
Section 3104(c)(1), stating:
[T]he transaction of business or performance of work . . . in the
State, may supply the jurisdictional basis for suit only with
respect to claims which have a nexus to the designated conduct.
Where personal jurisdiction is asserted on a transactional basis,
even a single transaction is sufﬁcient if the claim has its origin in
the asserted transaction.30
(15) In this case, the Appellants have failed to offer any action MAIF has taken
in Delaware that derives from the issues that are the focus of this appeal, i.e., the
collision and insurance policy. Instead, the Appellants point to conduct wholly
unrelated to the issues at bar, such as a miscellaneous real estate deed ﬁled by MAIF
in the New Castle County Recorder of Deeds Ofﬁce and several unrelated lawsuits
ﬁled by MAIF against Delaware residents not party to this appeal. These lawsuits
have no connection to the collision that took place in this case or to the insurance
policy under which the Appellants were allegedly covered. In effect, the Appellants
argue that the reach of Section 3 104(c)(1) should be expanded to include any and all

conduct performed by a defendant company in Delaware, even if that conduct has no

relation whatsoever to the subject of the action at issue. This position ﬁnds no

3" Laszva D & B, S. [1.44 . v. Bowe Co.. Inc, 513 A.2d 764, 768 (Del. 1986);.s'ee also C‘resceuﬁMach
1 P ’rs. L. P. v. Turner, 846 A.2d 963, 978 (Del. Ch. 2000) ("[A] single transaction is sufﬁcient to
confer jurisdiction where the claim is based on that transaction") (internal quotations omitted).

9

support in Delaware case or statutory law, and we ﬁnd no reason as to why it should
be adopted here.

(16) Moreover, MAIF’s selling of insurance in a State in close proximity to
Delaware, does not, without more, constitute “doing business” for the purpose of
ﬁnding personal jurisdiction under Section 3104(c)(l) of Delaware’s Long-Arm
Statute. MAIF is not licensed to do business in Delaware and does not write
insurance in Delaware. Doing business nearby Delaware is not analogous to doing
business within Delaware. Thus, this argument is without merit.

(17) Finally, the Appellants contend that the Superior Court should have found
personal jurisdiction under Del. C. § 3104(c)(4), which provides: A non-resident
defendant is subject to personal jurisdiction in Delaware when that person, “(4)
Causes tortious injury in the State or outside of the State by an act or omission outside
the State if the person regularly does or solicits business, engages in any other
persistent course of conduct in the State or derives substantial revenue from services,
or things used or consumed in the State . . . .” This argument fails for the same
reasons the Appellants’ argument regarding Del. C. § 3104(c)(3) does—there was no
tort alleged in this case. Thus, Section 3104(c)(4) does not apply.

(18) The Appellants have failed to show that MAIF was subject to personal

'urisdiction under an rovision of Delaware’s Lon -Arm Statute. Accordin l , we
J y P g g y

10